UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------------------------------------X   For Online Publication Only
WILLIAM DOUGLAS,
                                                                          ORDER
                                            Plaintiff,                    17-CV-00694 (JMA)

                        -against-
NANCY A. BERRYHILL,
Acting Commissioner of Social Security,                                                 FILED 
                                                                                        CLERK 
                                                                                            
                                             Defendant.                      3/4/2019 9:56 am
                                                                                            
----------------------------------------------------------------------X         U.S. DISTRICT COURT 
                                                                           EASTERN DISTRICT OF NEW YORK 
APPEARANCES
                                                                                LONG ISLAND OFFICE 
        Howard D. Olinsky
        Olinsky Law Group
        300 South State Street, Suite 420
        Syracuse, NY 13202
        Attorney for Plaintiff

        Candace Scott Appleton
        United States Attorney’s Office, EDNY
        271 Cadman Plaza East
        Brooklyn, NY 11201
        Attorney for Defendant

AZRACK, United States District Judge:
        Plaintiff William Douglas (“Plaintiff”) seeks review of the final decision by the

Commissioner of Social Security, reached after a hearing before an administrative law judge,

denying Plaintiff disability insurance benefits under Title II of the Social Security Act (the “Act”).

The case is before the Court on the parties’ cross-motions for judgment on the pleadings. Because

the administrative law judge’s decision was supported by substantial evidence and applied the

proper legal standards, Plaintiff’s motion for judgement on the pleadings is DENIED, and

defendant’s cross-motion is GRANTED.
                                                 I. BACKGROUND
A. Procedural History
           On April 23, 2013, Plaintiff filed an application for disability insurance benefits, alleging

disability as of July 29, 2013, due to high blood pressure, depression, anxiety, leg pain, prostate

cancer, bi-polar disorder, ulcers, and sleep apnea. (Tr. 67, 177. 1) Following denial of his

application, Plaintiff requested a hearing and appeared with his attorney for an administrative

hearing before Administrative Law Judge Patrick Kilgannon (the “ALJ”) on May 19, 2015. (Tr.

40–59.)

           In a decision dated July 31, 2015, the ALJ denied Plaintiff’s claim, finding that he was not

disabled under the Act. (Tr. 10–19.) Plaintiff timely filed a request for review before the Appeals

Council. (Tr. 33–36.) The ALJ’s decision became the final decision of the Commissioner when

the Appeals Council denied Plaintiff’s request for review on December 6, 2016. (Tr. 1–6.) This

appeal followed. (ECF No. 1.)

B. Plaintiff’s Background and Testimony

           Plaintiff was born on January 6, 1951 and was 62 years old when he filed the instant

application for disability insurance benefits. (Tr. 152.) Plaintiff indicated that he has a high school

education and worked as a machine operator from January 1993 to January 1999, as a manager at

a printing company from January 1999 to July 2013, and as a car salesperson for about six months

in 2003. (See 167.)

           In a function report dated October 25, 2013, Plaintiff stated that he had sleep apnea and

used a continuous positive airway pressure (CPAP) machine. (Tr. 193.) The pain in his legs and

dizziness made dressing and bathing difficult. (Id.) His wife did most the cooking, but he could




1
    Citations to “Tr.” refer to pages of the certified administrative record filed by the Commissioner. (ECF No. 25.)

                                                            2
prepare simple meals.     (Tr. 194–95.)    He did small household repairs, was able drive an

automobile, and could shop with his wife for about an hour each week. (Tr. 194–96.) He watched

television all the time. (Tr. 196.) He went to group meetings for depression, anger, and drug and

alcohol abuse three times per week. (Tr. 197.) He reported that he could not lift heavy objects or

stand for long periods of time because his legs “felt like cement” and he often lost his balance.

(Id.) He did not kneel, had problems getting up from a seated position, and could not climb stairs.

(Tr. 198.) He could walk for five minutes before stopping to rest for ten to fifteen minutes. (Tr.

199.)

        At an administrative hearing held on May 19, 2015, Plaintiff testified that he experienced

pain from his neck down to his lower back, which radiated into his legs. (Tr. 52.) He said that the

pain in his right leg was worse than the left. (Id.) He had been using a cane for a year and said

that he could sit for one half hour “tops.” (Id.) He could stand for up to fifteen minutes in one

spot but could not walk one block. (Tr. 52–53.) He experienced chest pain that radiated into his

left arm. (Tr. 54.) He had numbness in his left hand when he woke up in the morning. (Id.) He

also testified that his son and wife did most of the household chores, but that he tried to help with

laundry or cleaning. (Tr. 55.) He maintained that he cannot garden, take out the garbage, or

perform snow removal. (Id.)

C. Relevant Medical Evidence
        The record does not include an opinion from a treating source physician setting forth any

specific limitations. In addition to some treatment notes, the record also includes opinions from

Dr. Jerome Caiati, a consultative examiner, and Dr. Louis Fuchs, a non-examining medical expert.

        1. Treatment Records

        Plaintiff’s treatment records include, inter alia, self-reported complaints of chronic lower

back pain, neck pain, and leg pain and weakness. (See Tr. 253, 299–300, 351, 368–94, 400, 432,

                                                 3
451, 453, 458–59, 462–66.) Plaintiff also informed a pain management specialist that his neck

pain was aggravated when he lifted things at work, and that he experienced heel pain at the end of

the workday. (Tr. 389, 392.)

       A 2009 MRI scan of Plaintiff’s lumbar spine revealed mild multilevel degenerative disc

disease, a L2-L3 herniated disc/protrusion impressing a nerve root, a L3-L4 herniated disc and L4-

L5 formainal disc/ridge complex impressing a nerve root, and L5-S1 degenerative disc disease

with foraminal narrowing. (Tr. 226.) A 2010 MRI scan of Plaintiff’s cervical spine revealed a

small herniation at C4-C5, moderate right and mild left neuroforaminal stenosis at C5-C6, a mild

central canal and moderate bilateral neuroforaminal senosis at C6-C7. (Tr. 253.) Results from a

2013 MRI of Plaintiff’s cervical spine were similar to that of the 2010 MRI. (See Tr. 395.)

       Plaintiff demonstrated tenderness in his left cervical paravertebral muscles, reduced

cervical range of motion, no edema in his extremities, and full muscle strength. (Tr. 254, 378,

381, 384, 387, 390, 393.) Neck and cardiovascular examinations were normal. (Tr. 345. 349.)

Motor strength was full without focal defects (Tr. 349.) Plaintiff was diagnosed with pinched

nerves (radiculopathy) in the lower back and neck. (Tr. 459, 462, 465.) Plaintiff’s physical

examination results were within normal range, showing full range of motion in his extremities,

positive straight leg testing, and a normal neurological examination. (Tr. 369, 445, 459, 462.)

Records also showed muscle weakness, backache, cervical disc displacement and herniation, and

lumbar disc displacement (See Tr. 369, 372, 375, 378, 387, 390.)

       A cardiac catheterization in 2009 revealed normal left ventricle function and normal

coronary arteries. (Tr. 237–41.) A subsequent echocardiogram revealed mild concentric left

ventricular hypertrophy without dilatation and mild tricuspid insufficiency. (Tr. 651.) Another

echocardiogram revealed a dilated left ventricle, and a mild mitral and tricuspid insufficiency. (Tr.



                                                 4
427.) A cardiac examination reported normal findings aside from a notation of “soft bruit” present

in the carotid arteries (Tr. 435, 475.) Upon being discharged from a hospital in February 2015,

Plaintiff was diagnosed with chest pain with a high risk of acute coronary syndrome, hypertension,

bipolar disorder, and diastolic congestive heart failure. (Id.)

       A psychiatric evaluation showed that Plaintiff was not significantly limited in his abilities

to follow and understand simple directions and instructions, perform simple tasks, maintain

attention and concentration at a level sufficient for low level of employment, maintain a regular

schedule, learn new tasks, make appropriate simple work-related decisions, and appropriately deal

with stress. (Tr. 357–58.) The examiner also found that Plaintiff has mild to moderate limitations

in performing complex tasks, and moderate to intermittently marked limitations in relating

adequately with others. (Tr. 358.)

       2. Jerome Caiati, M.D.
       In November 2013, Plaintiff underwent a consultative examination with Dr. Jerome Caiati.

(Tr. 360–365.) Plaintiff complained of hypertension, cervical and lumbar pain, a history of

transient ischemic attacks that resolved within twenty-four hours, and a myocardial infarction in

2011 with intermittent chest pain. (Tr. 360.) Dr. Caiati observed that Plaintiff was obese, in no

acute distress, and had a normal gait both with and without a cane. (Tr. 361.) Plaintiff could heel-

toe walk without difficulty and squat half of the way while holding on and complaining of pain.

(Id.) Plaintiff also displayed limitations in cervical and lumbar ranges of motion, and some

limitations in the lower extremities. (Tr. 362.) Dr. Caiati opined that Plaintiff “has an unrestricted

ability in sitting, standing, walking, reaching, pushing, climbing and pulling” and “minimal

limitations in [] bending and a minimum to mild limitation in lifting.” (Tr. 17 referring to Tr. 364.)

The ALJ gave “some weight” to Dr. Caiati’s opinion, which the ALJ found to be “supported by



                                                  5
the exam, wherein [Plaintiff] displayed some limitations in range of motion,” as well as the fact

that Plaintiff received conservative care. (Tr. 17.)

        3. Louis Fuchs, M.D.
        In May 2015, Dr. Louis Fuchs, a non-examining medical expert, reviewed Plaintiff’s

medical evidence and completed an interrogatory. (Tr. 792–802.) Dr. Fuchs opined that Plaintiff:

        (1) could lift and carry up to ten pounds continuously and up to twenty pounds
        occasionally;

        (2) sit, stand, and walk for one hour at a time before interruption;

        (3) could stand and walk for three hours total and sit for eight hours total during an eight-
        hour work day;

        (4) does not need a cane to ambulate;

        (5) has no limitations in reaching, handling, fingering, feeling, pushing, or pulling;

        (6) could frequently use foot controls; and could occasionally perform most postural
        activities (climb stairs and ramps, balance, stoop, kneel, crouch, and crawl), but could never
        climb ladders or scaffolds.

(Tr. 793–796.) Dr. Fuchs also noted “no significant neurological or orthopedic deficits, except

mild decrease in left knee flexion and limited straight leg raising.” (Tr. 17 referring to Tr. 800.)

The ALJ gave “significant weight” to Dr. Fuchs’ opinion because it was “consistent with the

orthopedic treatment records, which included essentially conservative care.” (Tr. 17.)

D. The ALJ’s Decision

        The ALJ issued his decision on July 31, 2015, applying the five-step process described

below, pursuant to 20 C.F.R. § 404.1520(a). (Tr. 10–19.) At step one, the ALJ concluded that

Plaintiff had not engaged in substantial gainful activity since the alleged onset date of July 29,

2013.   (Tr. 12.) At step two, the ALJ found that Plaintiff’s obesity, cervical and lumbar

degenerative disc disease, and hypertension were severe. (Id.) At step three, the ALJ determined

that Plaintiff’s impairments, alone or in combination, did not meet or medically equal the severity

                                                  6
of any of the regulations’ listed impairments. (Tr. 13–14.) Specifically, the ALJ considered

Listing 1.00 for musculoskeletal impairments and Listing 4.00 for cardiovascular impairments.

(Tr. 14.)

        The ALJ then addressed step four, first considering Plaintiff’s residual functional capacity

(“RFC”). An RFC determination identifies what work a claimant can still perform, despite his

limitations. See C.F.R. § 404.1545(a). The ALJ found that Plaintiff retained the RFC to perform

the full range of light work, 2 “which includes the ability to sit and to stand/walk six hours each in

an eight-hour work day and lift/carry ten pounds frequently and twenty pounds occasionally,”

except that Plaintiff could only occasionally balance, stoop, kneel, crouch, crawl, or climb ladders,

ropes, scaffolds, ramps, and stairs. (Tr. 14–18.)

         Upon consideration of the evidence, the ALJ found that the Plaintiff’s medically

determinable impairments could reasonably be expected to cause his alleged symptoms, but that

his statements concerning the intensity, persistence, and limiting effects of the symptoms were not

entirely credible. (Tr. 18.)

        The ALJ found that “[Plaintiff], who has been receiving retirement benefits since October

of 2013, was treated for numerous conditions during the relevant period” but “none of [Plaintiff’s]

conditions appear[] to be so disabling to have precluded all vocational activity.” (Tr. 18.) The

ALJ also explained that the RFC assessment to be “supported by the consultative examination and

the treatment records.” (Tr. 18.)




2
 “Light work involves lifting no more than 20 pounds at a time with frequent lifting or carrying of objects weighing
up to 10 pounds. Even though the weight lifted may be very little, a job is in this category when it requires a good
deal of walking or standing, or when it involves sitting most of the time with some pushing and pulling of arm or leg
controls.” 20 C.F.R. § 404.1567(b); Social Security Ruling (“SSR”) 96-9p, 1996 WL 374185 (July 2, 1996).

                                                         7
       Based on the RFC, the ALJ concluded that Plaintiff is capable of performing past relevant

work as an automobile salesperson. (Tr. 18.) Accordingly, the ALJ found that Plaintiff was not

disabled as defined in the Act from July 29, 2013 through the date of his decision. (Tr. 18–19.)

                                        II. DISCUSSION
A. Social Security Disability Standard
       Under the Act, “disability” is defined as “inability to engage in any substantial gainful

activity by reason of any medically determinable physical or mental impairment which can be

expected to result in death or which has lasted or can be expected to last for a continuous period

of not less than 12 months.” 42 U.S.C. § 423(d)(1)(A). An individual is disabled when his

“physical or mental impairment or impairments are of such severity that he is not only unable to

do his previous work but cannot, considering his age, education, and work experience, engage in

any other kind of substantial gainful work which exists in the national economy . . . .” 42 U.S.C.

§ 423(d)(2)(A).

       The Commissioner’s regulations set out a five-step sequential analysis by which an ALJ

determines disability. See 20 C.F.R. § 416.920. The analysis is summarized as follows:

       [I]f the Commissioner determines (1) that the claimant is not working, (2) that he
       has a ‘severe impairment,’ (3) that the impairment is not one [listed in Appendix 1
       of the regulations] that conclusively requires a determination of disability, and
       (4) that the claimant is not capable of continuing in his prior type of work, the
       Commissioner must find him disabled if (5) there is not another type of work the
       claimant can do.

Burgess v. Astrue, 537 F.3d 117, 120 (2d Cir. 2008) (second alteration in original) (quoting Green–

Younger v. Barnhart, 335 F.3d 99, 106 (2d Cir. 2003)). At step four, the Commissioner determines

the claimant’s RFC before deciding if the claimant can continue in his or her prior type of work.

20 C.F.R. § 416.920(a)(4)(iv). The claimant bears the burden at the first four steps; but at step




                                                8
five, the Commissioner must demonstrate that “there is work in the national economy that the

claimant can do.” Poupore v. Astrue, 566 F.3d 303, 306 (2d Cir. 2009).

B. Scope of Review
       In reviewing a denial of disability benefits by the SSA, it is not the function of the Court

to review the record de novo, but to determine whether the ALJ’s conclusions “‘are supported by

substantial evidence in the record as a whole, or are based on an erroneous legal standard.’” Schaal

v. Apfel, 134 F.3d 496, 501 (2d Cir. 1998) (quoting Beauvoir v. Chater, 104 F.3d 1432, 1433 (2d

Cir. 1997)). Substantial evidence is “‘more than a mere scintilla. It means such relevant evidence

as a reasonable mind might accept as adequate to support a conclusion.’” Perez v. Chater, 77 F.3d

41, 46 (2d Cir. 1996) (quoting Richardson v. Perales, 402 U.S. 389, 401 (1971)). “‘To determine

whether the findings are supported by substantial evidence, the reviewing court is required to

examine the entire record, including contradictory evidence and evidence from which conflicting

inferences can be drawn.’” Snell v. Apfel, 177 F.3d 128, 132 (2d Cir. 1999) (quoting Mongeur v.

Heckler, 722 F.2d 1033, 1038 (2d Cir. 1983) (per curiam)). Thus, the Court will not look at the

record in “isolation but rather will view it in light of other evidence that detracts from it.” State of

New York ex rel. Bodnar v. Sec. of Health and Human Servs., 903 F.2d 122, 126 (2d Cir. 1990).

An ALJ’s decision is sufficient if it is supported by “adequate findings . . . having rational

probative force.” Veino v. Barnhart, 312 F.3d 578, 586 (2d Cir. 2002).

       Conversely, a remand for further proceedings is warranted when the Commissioner has

failed to provide a full and fair hearing, to make necessary findings, or to have correctly applied

the law and regulations. 42 U.S.C. § 405(g) (“The court shall have power to enter, upon the

pleadings and transcript of the record, a judgment affirming, modifying, or reversing the decision

of the Commissioner of Social Security, with or without remanding the cause for a rehearing.”);

see Rosa v. Callahan, 168 F.3d 72, 82–83 (2d Cir. 1999). Remand is also appropriate when an

                                                   9
ALJ overlooks an important piece of evidence. See 42 U.S.C. § 405(g) (permitting the court to

order the Commissioner to review additional evidence “upon a showing that there is new evidence

which is material and that there is good cause for the failure to incorporate such evidence into the

record in a prior proceeding”); see also Carnevale v. Gardner, 393 F.2d 889, 890–91 (2d Cir. 1968)

(directing remand to allow the Secretary to consider a major piece of evidence ignored by the

hearing examiner).

C. The ALJ’s RFC Determination
       An RFC determination specifies the “most [a claimant] can still do despite [the claimant’s]

limitations.” Barry v. Colvin, 606 F. App’x 621, 622 n.1 (2d Cir. 2015) (summary order); see

Crocco v. Berryhill, No. 15-CV-6308, 2017 WL 1097082, at *15 (E.D.N.Y. Mar. 23, 2017)

(stating that an RFC determination indicates the “nature and extent” of a claimant’s physical

limitations and capacity for work activity on a regular and continuing basis) (citing 20 C.F.R.

§ 404.1545(b)). In determining a claimant’s RFC, “[t]he Commissioner must consider objective

medical evidence, opinions of examining or treating physicians, subjective evidence submitted by

the claimant, as well as the claimant’s background, such as age, education, or work history.”

Crocco, 2017 WL 1097082, at *15; see also Barry, 606 F. App’x at 622 n.1 (“In assessing a

claimant’s RFC, an ALJ must consider ‘all of the relevant medical and other evidence,’ including

a claimant’s subjective complaints of pain.”) (quoting 20 C.F.R. § 416.945(a)(3)). An RFC

determination must be affirmed on appeal where, as here, it is supported by substantial evidence

in the record. Barry, 606 F. App’x at 622 n.1.

       “[A]n ALJ’s RFC determination ‘must be set forth with sufficient specificity to enable [the

reviewing court] to decide whether the determination is supported by substantial evidence.’”

Campbell v. Astrue, 465 F. App’x 4, 6 (2d Cir. 2012) (quoting Ferraris v. Heckler, 728 F.2d 582,

587 (2d Cir. 1984)). However, “we do not require that [the ALJ] have mentioned every item of

                                                 10
testimony presented to him or have explained why he considered particular evidence unpersuasive

or insufficient to lead him to a conclusion of disability.” Mongeur v. Heckler, 722 F.2d 1033,

1040 (2d Cir. 1983). Only “the crucial factors in any determination must be set forth with

sufficient specificity to enable [the reviewing court] to decide whether the determination is

supported by substantial evidence.” Ferraris v. Heckler, 728 F.2d 582, 587 (2d Cir. 1984). For

example, the Second Circuit has explained that “[w]here an ALJ’s [RFC] analysis . . . affords an

adequate basis for meaningful judicial review, applies the proper legal standards, and is supported

by   substantial   evidence   such    that   additional   analysis   would    be   unnecessary    or

superfluous, . . . remand is not necessary merely because an explicit function-by-function analysis

was not performed.” Cichocki v. Astrue, 729 F.3d 172, 177 (2d Cir. 2013). “Remand may be

appropriate, however, where an ALJ fails to assess a claimant’s capacity to perform relevant

functions, despite contradictory evidence in the record, or where other inadequacies in the ALJ’s

analysis frustrate meaningful review.” Id.

       Plaintiff argues that remand is warranted because the ALJ’s RFC determination was a

“forgone, conclusory finding” as the ALJ’s decision “does not indicate how the RFC is supported

by the medical evidence.” (Pl.’s Mem. 14.) Specifically, Plaintiff claims the ALJ erred by:

(1) failing to explain why it did not adopt a particular ambulatory limitation in Dr. Fuchs’ opinion,

despite giving Dr. Fuchs’ opinion “significant weight”; (2) ignoring specific evidence in the record

concerning Plaintiff’s ambulatory limitations; and (3) posing hypotheticals to the vocational

expert that did not include “the full extent of Plaintiff’s impairments.” (Pl.’s Mem. 14–16.)

Plaintiff also contends that the ALJ’s credibility finding is “confusing” and “vague” because it

“fails to clarify the key statements that the ALJ found lacking, and fails to specify what evidence

support his conclusions.” (Pl.’s Mem. 12.) Plaintiff’s arguments are unavailing.



                                                 11
       1. The ALJ’s RFC Analysis Provides an Adequate Basis for Judicial Review and is
          Supported by Substantial Evidence in the Record

       Remand is unnecessary because the ALJ’s RFC analysis affords an adequate basis for

judicial review and is supported by substantial evidence. The ALJ summarized the evidence in

the record that reveals the nature and extent of Plaintiff’s physical limitations and work capacity,

including medical assessments from examining and non-examining medical experts and Plaintiff’s

subjective complaints of neck, back, and leg pain. (See Tr. 14–18.) Specifically, assessments

show only mild findings, such as back tenderness, occasional restricted range of motion in the

lumbar spine, some leg weakness, and an unsteady gait. (See Tr. 16–17 referring to Tr. 351, 353–

54; see also Tr. 451–53, 455–59.) An MRI scan of Plaintiff’s neck and two MRI scans Plaintiff’s

back also reveal only “mild” and “moderate” findings. (See Tr. 15 referring to Tr. 226, 253, 395.)

Treatment notes show that Plaintiff received essentially conservative treatment, consisting of

adjustments to his prescribed medications and physical therapy. (Tr. 15–16 referring to Tr. 225,

368. 461.) Thus, more than a mere scintilla of evidence supports the ALJ’s determination that the

Plaintiff retains the RFC to perform “the full range of light work . . . which includes the ability to

sit and to stand/walk six hours each in an eight-hour workday and lift/carry ten pounds frequently

and twenty pounds occasionally . . . [and] occasionally climb ladders, ropes, scaffolds, [] ramps,

or stairs, balance, stoop, or kneel, crouch or crawl.” (Tr. 14.)

       Plaintiff points out that the ALJ did not explain why it did not adopt one of the ambulatory

limitations contained in Dr. Fuchs’ opinion—that “Plaintiff could only stand/walk up to 3 hours

total during an eight-hour day”—despite giving Dr. Fuchs’ opinion “significant weight.” (Pl.’s

Mem. 14–15.) This limitation, according to Plaintiff, is “wholly contradictory to the ALJ’s RFC”

determination that Plaintiff has “the ability to sit and to stand/walk six hours each in an eight-hour

workday.” (Id.) However, “where ‘the evidence of record permits us to glean the rationale of an


                                                 12
ALJ’s decision, we do not require that he have mentioned every item of testimony presented to

him or have explained why he considered particular evidence unpersuasive or insufficient to lead

him to a conclusion of disability.’” Petrie v. Astrue, 412 F. App’x 401, 406 (2d Cir. 2011)

(summary opinion) (quoting Mongeur, 722 F.2d at 1040).

       The record supports the ALJ’s decision not to include the three-hour limitation in Plaintiff’s

RFC determination.      Specifically, the medical evidence, showing only mild to moderate

limitations, does not support such a restrictive limitation in Plaintiff’s ability to stand and walk.

See supra. The ALJ also gave some weight to Dr. Caiati’s opinion, a consultative examiner who

stated that Plaintiff has no limitations in standing and walking, a normal gait with and without a

cane, and full upper and lower body strength with only some limitations in ranges of motion. (See

Tr. 17.) Although the ALJ did not explain, in any further detail, how he synthesized Dr. Fuchs’

and Dr. Caiati’s medical opinions into his RFC determination, the weight given to those medical

opinions alongside the other medical evidence in the record makes apparent why the ALJ did not

fully credit all of the limitations in Dr. Fuchs’ opinion. “The absence of an express rationale does

not prevent [the Court] from upholding the ALJ’s determination . . . since portions of the ALJ’s

decision and the evidence before him indicate that his conclusion was supported by substantial

evidence.” Berry v. Schweiker, 675 F.2d 464, 468 (2d Cir. 1982). In Berry, the Second Circuit

instructed that remand is appropriate when the reviewing court is “unable to fathom the ALJ’s

rationale in relation to evidence in the record,” but is unnecessary when the court is “able to look

to other portions of the ALJ’s decision and to clearly credible evidence [and then conclude] that

[the ALJ’s] determination [is] supported by substantial evidence.” Berry, 675 F.2d 469. Here, the

Court is able to glean the ALJ’s rationale. In other words, the ALJ did not err by failing to

explicitly address why he did not adopt the three-hour limitation in Dr. Fuchs’ opinion because the



                                                 13
ALJ provided an adequate basis for the Court to review his decision and to conclude that the RFC

determination is supported by substantial evidence.

         Similarly, Plaintiff’s argues that the ALJ “fail[ed] to address specific evidence within the

record that discusses Plaintiff’s limitation regarding ambulation.” 3 (Pl.’s Mem. 16.) The “specific

evidence” in question are records that largely recount Plaintiff’s self-reported complaints.

Although all but one of those complaints were mentioned in the ALJ’s decision, 4 Plaintiff purports

that “the ALJ’s discussion of the evidence is nothing more than a regurgitation of the evidence in

a manner that favors the Plaintiff, as he fails to logically connect any of what he has cited in a way

that supports his determinations.” (Id.) However, as previously noted, the ALJ need not explicitly

reconcile every piece of evidence in the record that is contrary to the RFC determination with that

determination. See Mongeur, 722 F.2d at 1040; see also Miles v. Harris, 645 F.2d 122, 124 (2d

Cir. 1981) (“Notwithstanding the apparent inconsistency between the reports of [two doctors], we

are unwilling to require an ALJ explicitly to reconcile every shred of medical testimony.”). Such

an explanation is unnecessary where, as here, the Court is “able to look to other portions of the

ALJ’s decision and to clearly credible evidence [and then conclude] that [the ALJ’s] determination


3
  Specifically, Plaintiff argues that the ALJ did not discuss Plaintiff’s limp, (Tr. 325, 400), severe pain after walking
all day, (Tr. 392), pain that is exacerbated by moving his neck, (Tr. 386), weakness in his legs and difficulty balancing,
(Tr. 351), reports to his treating providers on his ability to stand and sit for a long period of time and go up and down
stairs, (Tr. 380, 453), or reduction in his overall quality of life (Tr. 452, 459). (See Pl.’s Mem. 16.)
4
  The ALJ mentioned Plaintiff’s “antalgic” or “unsteady” gait, (Tr. 15, referring to 461; Tr. 16, referring to Tr. 351),
“leg weakness,” (Tr. 16 referring to Tr. 439), and “complaints of chronic neck and leg pain.” (Tr. 16 referring to Tr.
351). The ALJ also mentioned Plaintiff’s “left lower extremity weakness” or, as Plaintiff characterizes it, “severe
pain after walking all day.” (Tr. 15 referring to Tr. 392). Although the ALJ did not specifically mention Plaintiff’s
reports about his inability to stand and sit for long periods of time and use stairs, the ALJ noted that Plaintiff received
care from Island Pain Specialist and North American Partners in Pain Management for complaints of neck, leg, and
back pain and cited to the medical records containing these subjective reports. (Tr. 15, referring to Tr. 380, 453). And
the ALJ’s failure to mention Plaintiff’s statement that his overall quality of life has been reduced as a result of his
back pain, (See Tr. 452, 459), does not warrant remand because that evidence was not so crucial such that its omission
from the ALJ’s analysis might have influenced the ultimate determination. Cf., Carnevale, 393 F.2d at 891 (“Thus it
is clear that in summarizing and sifting the evidence in this case, the Hearing Examiner totally ignored a major piece
of evidence which might well have influenced his decision.”).


                                                           14
[is] supported by substantial evidence.” Berry, 675 F.2d 469. The Court is able to conclude that

the ALJ’s RFC determination is supported by substantial evidence due to (1) the medical records

showing only mild to moderate limitations in Plaintiff’s ability to stand and walk; and (2) the

weight given to Dr. Caiati’s and Dr. Fuchs’ opinions, which were rendered after a physical

examination and a review of Plaintiff’s medical records, respectively. See supra. Remand to

clarify what is apparent in the record is unnecessary.

       Plaintiff also argues that the ALJ erred by posing a hypothetical to the vocational expert

(the “VE”) that did not include Plaintiff’s use of a cane and the three-hour limitation contained in

Dr. Fuchs’ opinion. (Pl.’s Mem. 15.) Plaintiff contends that “[t]his is error in itself, as VE

testimony is only useful if a hypothetical includes the full extent of [Plaintiff’s] impairments.”

(Id.) Stated another way, Plaintiff contends that his use of a cane and the three-hour limitation in

Dr. Fuchs’ opinion should have been adopted in the ALJ’s RFC determination. The Second Circuit

has instructed that “[a]n ALJ may rely on a vocational expert’s testimony regarding a hypothetical

as long as there is substantial record evidence to support the assumptions upon which the

vocational expert based his opinion and accurately reflects the limitations and capabilities of the

claimant involved.” McIntyre v. Colvin, 758 F.3d 146, 150 (2d Cir. 2014). Here, the medical

evidence in the record does not show that Plaintiff needed a cane to ambulate. For example, there

is no record that a doctor prescribed Plaintiff a cane, Dr. Caitati found that Plaintiff’s gait was

normal both with and without a cane, and Dr. Fuchs found that Plaintiff did not require a cane to

ambulate. (See Tr. 361, 794). The inclusion of the three-hour limitation in the ALJ’s hypothetical

to the VE was also unnecessary because the hypothetical tracked an RFC determination supported

by substantial evidence. See supra. In short, the ALJ’s hypothetical to the VE was not flawed




                                                15
because medical evidence supports the ALJ’s decision to omit Plaintiff’s use of a cane and the

three-hour limitation in standing and walking.

        2. The ALJ Set Forth His Credibility Determination with Sufficient Specificity

        Plaintiff contends that the ALJ’s credibility determination is “confusing” and “vague”

because it “fails to clarify the key statements that the ALJ found lacking, and fails to specify what

evidence support his conclusions.” (Pl.’s Mem. 12.) However, “[a] finding that the witness is not

credible must . . . be set forth with sufficient specificity to permit intelligent plenary review of the

record.” Williams v. Bowen, 859 F.2d 255, 260–61 (2d Cir. 1988). The ALJ must also “assess

subjective evidence in light of objective medical facts and diagnoses.” Id. at 261. When a

claimant’s statements about his symptoms and limitations suggest a greater restriction of function

than is demonstrated by the objective medical evidence, the Commissioner considers the following

factors that are relevant in assessing a claimant’s credibility: (i) the claimant’s daily activities,

(ii) the location, duration, frequency, and intensity of pain or other symptoms, (iii) the

precipitating and aggravating factors, (iv) the type, dosage, effectiveness, and side effects of

medication, (v) treatment other than medication used for relief of paid or other symptoms, (vi) any

measures used to relieve pain or other symptoms, and (vii) other factors concerning functional

limitations and restriction due to pain or other symptoms. 20 C.F.R. § 416.929(c)(i)-(vii). Even

if an ALJ does not explicitly recite these factors, “[t]he ALJ’s credibility determination must be

supported by substantial evidence.” Leavitt v. Astrue, 08-CV-731S, 2010 WL 419970, at *4

(W.D.N.Y. Jan. 29, 2010); see Cichocki v. Astrue, 534 F. App’x 71, 75 (2d Cir. 2013) (“Although

the ALJ did not explicitly recite the seven relevant factors, his credibility determination was

supported by substantial evidence in the record.”). Additionally, SSR 96-7p provides:

        It is not sufficient for the adjudicator to make a single, conclusory statement that
        “the individual’s allegations have been considered” or that “the allegations are (or

                                                  16
       are not) credible.” It is also not enough for the adjudicator simply to recite the
       factors that are described in the regulations for evaluating symptoms. The
       determination or decision must contain specific reasons for the finding on
       credibility, supported by the evidence in the case record, and must be sufficiently
       specific to make clear to the individual and to any subsequent reviewers the weight
       the adjudicator gave to the individual’s statements and the reasons for that weight.

       Here, the ALJ determined that Plaintiff’s “statements concerning the intensity, persistence,

and limiting effects of these symptoms [are] not entirely credible for the reasons explained in this

decision.”    (Tr. 18.)    Specifically, after considering Plaintiff’s testimony regarding his

employment history, pain in his neck, back, chest, and extremities, ability to prepare simple meals,

drive, and perform small household repairs, the ALJ found that “none of [Plaintiff’s] conditions

appear[] to be so disabling to have precluded all vocational activity.” (Tr. 18.) This reasoning is

sufficiently specific and is supported by substantial evidence in the record. For example, the ALJ

considered the medical evidence in the record showing mild findings and minimal to no limitations

in sitting, standing, walking, and bending, and that Plaintiff did not require a cane to ambulate.

(See Tr. 15 referring to Tr. 226, 254–55, 451–59, 461–62; Tr. 16 referring to Tr. 360–64, 371,

439; Tr. 17 referring to Tr. 360–65, 792–802.) And, according to his doctors, Plaintiff’s treatment

regimen was improving his pain, quality of life, and functional ability. (See Tr. 453, 455–58.)

This evidence undercuts Plaintiff’s testimony regarding the intensity, persistence, and limiting

effects of his symptoms. Although the ALJ’s reasoning could have been better articulated and

more thorough, it is clear to the Court that the ALJ’s credibility finding was amply based on the

record. See Battaglia v. Berryhill, 17-CV-3852, 2018 WL 1054371, at *4 (E.D.N.Y. Feb. 23,

2018) (“[I]t would have made for easier review if the ALJ had written: ‘I find plaintiff not credible

for the following reasons,’ and then listed each of the points set forth above. But most of these

are in her decision, and no particular stylistic form is required to facilitate judicial review. Under

these circumstances, remanding for a re-determination of credibility would be a futile gesture.


                                                 17
The ALJ’s determination of credibility was amply based on the record.”).              Remand for

clarification as to which statements the ALJ found incredible and why is unnecessary.

       Plaintiff also argues that the ALJ’s credibility finding is erroneous because “the ALJ wrote

his RFC determination prior to evaluating Plaintiff’s credibility, and thus, it appears Plaintiff’s

subjective complaints were not properly considered in forming the RFC.” (Pl.’s Mem. 11.)

However, the order of paragraphs in the ALJ’s decision is not an indication of the order in which

the ALJ performed the analysis. “[N]o particular stylistic form is required to facilitate judicial

review.” See Battaglia, 2018 WL 1054371, at *4.

       In sum, the ALJ’s RFC determination is supported by substantial evidence because the ALJ

appropriately evaluated the medical evidence in the record and set forth his credibility

determination of Plaintiff with sufficient specificity.

                                       III. CONCLUSION
       For the foregoing reasons, the Court DENIES Plaintiff’s motion for judgment on the

pleadings and GRANTS Commissioner’s motion for judgment on the pleadings. The Clerk of the

court is directed to enter judgment in favor of defendant and close the case.

SO ORDERED.
Dated: March 4, 2019
Central Islip, New York
                                                      ______/s/ (JMA)________________
                                                      JOAN M. AZRACK
                                                      UNITED STATES DISTRICT JUDGE




                                                 18
